11/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANie.                        LED   Case Number: PR 21-0004


                                       PR 21-0004
                                                                              NOV 2 9 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of montane


IN RE THE PETITION OF
                                                                   ORDER
JANET L. HARRISON




      Janet L. Harrison has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since April 2020.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuin2 Legal
Education to be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this "Z`i day of November, 2021.

                                                 For the Court,



                                                 By
                                                                  Chief Justice